DETAILED ACTION
1.	This communication is in response to the amendment filed on 12/14/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1-4 and 6-15 (renumbered as 1-14) are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest based on a request for execution of a first file among the plurality of files from an application, identify at least one second file which is sequentially adjacent to the first file when the plurality of files is arranged in accordance with a predetermined standard, generate a first integrity check value of the first file based on the identified at least one second file corresponding to the request for execution of the first file from the application, and identify whether to execute the first file by identifying whether the first integrity check value generated as above is consistent with a second integrity check value of the first file that has been generated based on the at least one second file before the request for execution of the first file was made.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 12, 2022